Gaynor, J.:
The law of the case is that erasures, interlineations and additions made to a will after its execution do not change the will unless made with all the formalities necessary to a will, but the will has to be probated as though they had not been made (Quinn v. Quinn, 1 Thomp. & Cook, 437; Lovell v. Quitman, 88 N. Y. 377). It would probably have to be found on the oral evidence in this case that the erasure and addition in the 8th clause of the will were made after the execution by the testator, but upon inspection of the will it appears that they were made by the hand of the notary who drew the will, and he testifies that he did not have possession of the will and made no changes in it after its execution. The words originally were, “ The balance of my cash deposits with the Germania Savings Bank of Brooklyn, H. Y.”, is devoted to a burial plot, monument and funeral expenses. A line was drawn through the words “ The Germania Savings ” and an “ s ” added to the word “ Bank ”, so as to make the provision cover the deposits in all of the banks instead of in one.
The decree should be affirmed.
Jenks, Hooker, Rich and Miller, JJ., concurred.
Decree of the Surrogate’s Court of Kings county affirmed, with costs.